Exhibit 10.1

 

Baltic Trading Limited

Restricted Stock Grant Agreement

 

THIS AGREEMENT, made as of March 15, 2010, between BALTIC TRADING LIMITED (the
“Company”) and Peter C. Georgiopoulos (the “Participant”).

 

WHEREAS, the Company has adopted and maintains the Baltic Trading Limited 2010
Equity Incentive Plan (the “Plan”) to provide certain key persons, on whose
initiative and efforts the successful conduct of the business of the Company
depends, with incentives to: (a) enter into and remain in the service of the
Company, (b) acquire a proprietary interest in the success of the Company,
(c) maximize their performance and (d) enhance the long-term performance of the
Company;

 

WHEREAS, the Plan provides that the Board of Directors of the Company (the
“Board of Directors”) shall administer the Plan and determine the key persons to
whom awards shall be granted and the amount and type of such awards; and

 

WHEREAS, the Board of Directors has determined that the purposes of the Plan
would be furthered by granting the Participant an award under the Plan as set
forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1.                                       Grant of Restricted Stock.  Pursuant
to, and subject to, the terms and conditions set forth herein (including without
limitation Section 17 hereof) and in the Plan, the Board of Directors hereby
grants to the Participant three hundred fifty-eight thousand (358,000)
restricted shares (the “Restricted Stock”) of common stock of the Company, par
value $0.01 per share (“Common Stock”).

 

2.                                       Grant Date.  The Grant Date of the
Restricted Stock is March 15, 2010.

 

3.                                       Incorporation of Plan.  All terms,
conditions and restrictions of the Plan are incorporated herein and made part
hereof as if stated herein.  If there is any conflict between the terms and
conditions of the Plan and this Agreement, the terms and conditions of the Plan,
as interpreted by the Board of Directors, shall govern.  Except as otherwise
provided herein, all capitalized terms used herein shall have the meaning given
to such terms in the Plan.

 

4.                                       Vesting.

 

(a)                                  Subject to Section 4(b) hereof and the
further provisions of this Agreement, a number of whole shares of Restricted
Stock as close as possible to 25% of the total number of shares granted
hereunder shall vest on each of the first four anniversaries of March 15, 2010
(each such date, a “Vesting Date”).

 

--------------------------------------------------------------------------------


 

(b)                                 In the event of the occurrence of a Change
in Control, as defined in Section 3.8(a) of the Plan, as in effect on the date
of such occurrence, the Restricted Stock shall become vested in full on the date
of such Change in Control.

 

5.                                       Restrictions on Transferability.  Until
a share of Restricted Stock vests, the Participant shall not transfer the
Participant’s rights to such share of Restricted Stock or to any rights related
thereto.  Any attempt to transfer unvested shares of Restricted Stock or any
rights related thereto, whether by transfer, pledge, hypothecation or otherwise
and whether voluntary or involuntary, by operation of law or otherwise, shall
not vest the transferee with any interest or right in or with respect to such
shares of Restricted Stock or such related rights.

 

6.                                       Termination of Service.

 

(a)                                  In the event that the Participant’s Service
with the Company and Genco Shipping & Trading Limited (“Genco”) terminates
before all the shares of Restricted Stock are vested for any reason (including
without limitation the Participant’s death or disability as defined in the Plan)
other than (i) removal as a Director for cause (as defined in Article III,
Section 4 of the Amended and Restated By-Laws of the Company) or (ii) due to the
Participant’s voluntary termination of his Service, all shares of Restricted
Stock shall become vested immediately prior to such termination of Service.  For
purposes hereof, “Service” means a continuous time period during which the
Participant is at least one of the following:  an employee or a director of, or
a consultant to, the Company or Genco.

 

(b)                                 In the event that the Participant’s Service
with the Company and Genco terminates before all the shares of Restricted Stock
are vested (i) due to removal as a Director for cause (as defined in
Article III, Section 4 of the Amended and Restated By-laws of the Company) or
(ii) due to the Participant’s voluntary termination of his Service, all unvested
shares of Restricted Stock, together with any property received in respect of
such shares, subject to and as set forth in Section 9 hereof, shall be forfeited
as of the date such Service terminates, and the Participant promptly shall
return to the Company any certificates evidencing such shares, together with any
cash dividends or other property received in respect of such shares.

 

7.                                       Issuance of Shares.

 

(a)                                  Reasonably promptly after the Grant Date,
the Company shall issue and deliver to the Participant stock certificates,
registered in the name of the Participant, evidencing the shares of Restricted
Stock or shall instruct its transfer agent to issue shares of Restricted Stock
which shall be maintained in book entry form on the books of the transfer
agent.  The Restricted Stock, if certificated, shall bear the following legend:

 

“THE SALE, TRANSFER, ASSIGNMENT, PLEDGE, HYPOTHECATION ENCUMBRANCE OR OTHER
DISPOSAL OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
TERMS OF THE BALTIC TRADING LIMITED 2010 EQUITY INCENTIVE PLAN AND A RESTRICTED
STOCK GRANT AGREEMENT BETWEEN GENCO SHIPPING & TRADING LIMITED AND THE HOLDER OF
RECORD OF THE SECURITIES REPRESENTED BY THIS

 

2

--------------------------------------------------------------------------------


 

CERTIFICATE.  NO TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IN
CONTRAVENTION OF SUCH PLAN AND RESTRICTED STOCK GRANT AGREEMENT SHALL BE VALID
OR EFFECTIVE.  COPIES OF SUCH AGREEMENT MAY BE OBTAINED BY WRITTEN REQUEST MADE
BY THE HOLDER OF RECORD OF THE CERTIFICATE TO THE SECRETARY OF BALTIC TRADING
LIMITED.”

 

If the Restricted Stock is in book entry form, it shall be subject to electronic
coding or stop order indicating that such shares of Restricted Stock are
restricted by the terms of this Agreement and the Plan.  Such legend, electronic
coding or stop order shall not be removed until such shares of Restricted Stock
vest.

 

(b)                                 Reasonably promptly after any such shares of
Restricted Stock vest pursuant to Section 4 hereof, (i) in the case of
certificated shares, in exchange for the surrender to the Company of the
certificates evidencing the Restricted Stock, delivered to the Participant under
Section 7(a) hereof, and the certificates evidencing any other securities
received in respect of such shares, if any, the Company shall issue and deliver
to the Participant (or the Participant’s legal representative, beneficiary or
heir) certificates evidencing such shares of Restricted Stock and such other
securities, free of the legend provided in Section 7(a) hereof and (ii) in the
case of book entry shares, the Company shall cause to be lifted and removed any
electronic coding or stop order established pursuant to Section 7(a) hereof.

 

(c)                                  The Company may require as a condition of
the delivery of stock certificates or the removal of any electronic coding or
stop order, pursuant to Section 7(b) hereof, that the Participant remit to the
Company an amount sufficient in the opinion of the Company to satisfy any
federal, state and other governmental tax withholding requirements related to
the vesting of the applicable shares.  The Board of Directors, in its sole
discretion, may permit the Participant to satisfy such obligation by delivering
shares of Common Stock or by directing the Company to withhold from delivery
shares of Common Stock, in either case valued at their Fair Market Value on the
Vesting Date with fractional shares being settled in cash.

 

(d)                                 The Participant shall not be deemed for any
purpose to be, or have rights as, a shareholder of the Company by virtue of the
grant of Restricted Stock, except to the extent a stock certificate is issued
therefor or an appropriate book entry is made on the books of the transfer agent
reflecting the issuance thereof pursuant to Section 7(a) hereof, and then only
from the date such certificate is issued or such book entry is made.  Upon the
issuance of a stock certificate or the making of an appropriate book entry on
the books of the transfer agent, the Participant shall have the rights of a
shareholder with respect to the Restricted Stock, including the right to vote
the shares, subject to the restrictions on transferability and the forfeiture
provisions, as set forth in this Agreement.

 

8.                                       Securities Matters.  The Company shall
be under no obligation to effect the registration pursuant to the Securities Act
of 1933, as amended (the “1933 Act”) of any interests in the Plan or any shares
of Common Stock to be issued thereunder or to effect similar compliance under
any state laws.  The Company shall not be obligated to cause to be issued any
shares, whether by means of stock certificates or appropriate book entries,
unless and until the Company is advised by its counsel that the issuance of such
shares is in compliance with all

 

3

--------------------------------------------------------------------------------


 

applicable laws, regulations of governmental authority and the requirements of
any securities exchange on which shares of Common Stock are traded.  The Board
of Directors may require, as a condition of the issuance of shares of Common
Stock pursuant to the terms hereof, that the recipient of such shares make such
covenants, agreements and representations, and that any certificates bear such
legends and any book entries be subject to such electronic coding, as the Board
of Directors, in its sole discretion, deems necessary or desirable.  The
Participant specifically understands and agrees that the shares of Common Stock,
if and when issued, may be “restricted securities,” as that term is defined in
Rule 144 under the 1933 Act and, accordingly, the Participant may be required to
hold the shares indefinitely unless they are registered under such Act or an
exemption from such registration is available.

 

9.                                       Dividends, etc.  Any cash dividends or
other property (but not including securities) received by a Participant with
respect to a share of Restricted Stock shall be returned to the Company in the
event such share of Restricted Stock is forfeited, subject to Section 2.7(e) of
the Plan.  Any securities received by a Participant with respect to a share of
Restricted Stock as a result of any dividend, recapitalization, merger,
consolidation, combination, exchange of shares or otherwise will not vest until
such share of Restricted Stock vests and shall be forfeited if such share of
Restricted Stock is forfeited, subject to Section 2.7(e) of the Plan.  Unless
the Board of Directors otherwise determines, such securities shall bear the
legend or be subject to the electronic coding or stop order set forth in
Section 7(a) hereof.

 

10.                                 Delays or Omissions.  No delay or omission
to exercise any right, power or remedy accruing to any party hereto upon any
breach or default of any party under this Agreement, shall impair any such
right, power or remedy of such party, nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party or any provisions or
conditions of this Agreement, must be in a writing signed by such party and
shall be effective only to the extent specifically set forth in such writing.

 

11.                                 Right of Discharge Preserved.  Nothing in
this Agreement shall confer upon the Participant the right to continue in the
employ or other service of the Company, or affect any right which the Company
may have to terminate such employment or service.

 

12.                                 Integration.  This Agreement contains the
entire understanding of the parties with respect to its subject matter.  There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings with respect to the subject matter hereof other than
those expressly set forth herein.  This Agreement, including, without
limitation, the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.

 

13.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which shall constitute one and the same instrument.

 

4

--------------------------------------------------------------------------------


 

14.                                 Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of New York, without regard to the provisions governing conflict of laws.

 

15.                                 Obligation to Notify.  If the Participant
makes the election permitted under Section 83(b) of the Internal Revenue Code of
1986, as amended (that is, an election to include in gross income in the year of
transfer the amounts specified in Section 83(b)), the Participant shall notify
the Company of such election within 10 days of filing notice of the election
with the Internal Revenue Service and shall within the same 10-day period remit
to the Company an amount sufficient in the opinion of the Company to satisfy any
federal, state and other governmental tax withholding requirements related to
such inclusion in Participant’s income. The Participant should consult with his
or her tax advisor to determine the tax consequences of acquiring the Restricted
Stock and the advantages and disadvantages of filing the
Section 83(b) election.  The Participant acknowledges that it is his sole
responsibility, and not the Company’s, to file a timely election under
Section 83(b), even if the Participant requests the Company or its
representatives to make this filing on his behalf.

 

16.                                 Reimbursement for Excise Tax.

 

(a)                                  Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined (as hereafter provided)
that any payment, benefit or distribution to or for the Participant’s benefit
under this Agreement (a “Payment”), would be subject to the excise tax imposed
by Section 4999 of the Code (or any successor provision thereto), or any
interest or penalties with respect to such excise tax (such tax, together with
any such interest and penalties, hereafter collectively referred to as the
“Excise Tax”), then the Participant shall be entitled to receive an additional
payment or payments (a “Gross-Up Payment”) in an amount such that, after payment
by the Participant of all taxes (including any interest or penalties imposed
with respect to such taxes), including any Excise Tax, imposed upon the Gross-Up
Payment, the Participant retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments.  For purposes of determining the amount of
the Gross-Up Payment, the Participant shall be deemed to pay federal income
taxes at the highest marginal rates of federal income taxation applicable to
individuals in the calendar year in which the Gross-Up Payment is to be made and
state and local income taxes at the highest marginal rates of taxation
applicable to individuals as are in effect in the state and locality of the
Participant’s residence in the calendar year in which the Gross-Up Payment is to
be made, net of the maximum reduction in federal income taxes that can be
obtained from deduction of such state and local taxes, taking into account any
limitations applicable to individuals subject to federal income tax at the
highest marginal rates.

 

(b)                                 All determinations required to be made under
this Section 16, including whether an Excise Tax is payable by the Participant,
the amount of such Excise Tax, whether a Gross-Up Payment is required, and the
amount of such Gross-Up Payment, shall be made by an independent auditor (the
“Firm”) selected by the Participant and the Company.  The Firm shall be a
nationally-recognized United States public accounting firm which has not, during
the two years preceding the date of its selection, acted in any way for the
Company or any affiliate thereof.  Either the Company or the Participant may
request that a determination be made.  The Firm shall submit its determination
and detailed supporting calculations to the Participant and the Company as
promptly as practicable.  If the Firm determines that any Excise Tax is payable
by

 

5

--------------------------------------------------------------------------------


 

the Participant and that a Gross-Up Payment is required, the Company shall pay
the Participant the required Gross-Up Payment within thirty (30) days of receipt
of such determination and calculations.  In no event shall the Gross-Up Payment
be paid later than December 31 of the year following the year in which the
Participant pays the applicable Excise Tax.  If the Firm determines that no
Excise Tax is payable by the Participant, it shall, at the same time it makes
such determination, furnish the Participant with an opinion that the Participant
has substantial authority not to report any Excise Tax on the Participant’s
federal income tax return.  Any determination by the Firm as to the amount of
the Gross-Up Payment shall be binding upon the Participant and the Company.

 

(c)                                  As a result of the uncertainty in the
application of Section 4999 of the Code (or any successor provision thereto) at
the time of the initial determination by the Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (an “Underpayment”).  If the Participant thereafter is required to make a
payment of any Excise Tax, the Firm shall determine the amount of the
Underpayment (if any) that has occurred and submit its determination and
detailed supporting calculations to the Participant and the Company as promptly
as possible.  Any such Underpayment shall be promptly paid by the Company to the
Participant, or for the Participant’s benefit, within thirty (30) days of
receipt of such determination and calculations, but in no event later than
December 31 of the year following the year in which the Participant pays the
applicable Excise Tax.

 

(d)                                 In the event that the Internal Revenue
Service makes any claim, gives notice of any potential claim or institutes a
proceeding against the Participant asserting that any Excise Tax or additional
Excise Tax is due in respect of the Payments, the Participant shall promptly
give the Company notice of any such claim, potential claim or proceeding.  The
Company shall have the right to conduct all discussions, negotiations, defenses,
actions and proceedings, to the extent reasonably requested by the Company.  The
Participant will not settle any claim or proceeding relating solely to the
Excise Tax payable in respect of the Payments without the consent of the
Company, which consent shall not be unreasonably withheld.  The Participant
shall file, at the Company’s expense, all requests for refunds of the Gross-Up
Amount, or any portion thereof, paid to any taxing authority as shall be
reasonably requested by the Company and shall pay over to the Company (net of
any tax payable thereon) any such refunds, together with any interest thereon,
when and as such refunds and interest are received by the Participant.  All fees
and expenses for services in connection with the determinations and calculations
contemplated by this Section 5(f)(ii), including without limitation the costs of
the Participant’s own counsel, shall be borne by the Company and shall be paid
not later than December 31 of the year following the year in which any such
Internal Revenue Service audit is completed or there is a final and
nonappealable settlement or other resolution.

 

17.                                 Participant Acknowledgment.  The Participant
hereby acknowledges receipt of a copy of the Plan.  The Participant hereby
acknowledges that all decisions, determinations and interpretations of the Board
of Directors in respect of the Plan, this Agreement and the Restricted Stock
shall be final and conclusive.

 

[Signature page follows.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.

 

 

 

BALTIC TRADING LIMITED

 

 

 

 

 

By:

/s/ John C. Wobensmith

 

Name:

John C. Wobensmith

 

Title:

President, Chief Financial Officer, Secretary and Treasurer

 

 

 

 

 

/s/ Peter C. Georgiopoulos

 

PETER C. GEORGIOPOULOS

 

--------------------------------------------------------------------------------